DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 30th, 2022 has been entered. Claims 1, 9, 11, & 14 have been amended. The amendments overcome the previous claims objections and 112(b) rejections. Claims 1-20 remain pending. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed March 30th, 2022, with respect to the rejection(s) of claim(s) 1, 9, and 14 under 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalbec/Teng.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbec et al. (US 20070093803 A1) in view of Teng (US 20190201689 A1), hereinafter Dalbec in view of Teng.
Regarding claim 1, Dalbec discloses a medical device, comprising: a flexible elongate tube ([0040]; Figure 2A & 6B—element 102) having a proximal end ([0040]; Figure 2A—element 106) a distal end ([0040]; Figure 2A & 6B—element 108; distal tip of 108), a longitudinal axis extending along a length of the tube (Figure 2A & 6B—element 102; with the longitudinal axis defined by tube (102)), an outer surface(Figure 2A & 6B—element 102; outer extent of tube (102)) and a distal portion ([0068]; Figure 6B—element 160 & 180) proximal to the distal end ([0068]; Figure 6B—element 108; distal tip of element 108) the distal end configured to access an opening of a body lumen ([0043]), a plurality of wire lumens ([0050], [0054], [0068]; Figure 3A—element 134; Figure 4A-4C—elements 152; Figure 6B—element 102; the alignment components and other internal parts are located within elongated tube (102)) extending from the distal end of the tube toward the proximal end of the tube ([0050], [0054], & [0068]), the wire lumens radially offset from and substantially parallel with the longitudinal axis ([0050], [0054], & [0055]; Figure 3A—elements 134; Figure 4C—element 156; with said longitudinal axis being defined by central lumen (132 & 156)), wherein at least a portion of each of the plurality of wire lumens is in the form of an open channel that is radially exposed to the outer surface along the distal portion ([0068]; Figure 6B—element 180; the shaft can include openings (180) so wires can extend from openings); a central lumen extending from the distal end of the tube toward the proximal end of the tube ([0050] & [0055]; Figure 3A—element 132; Figure 4C—element 156); a plurality of wires ([0068]; Figure 6B—element 160), each wire extending along a respective wire lumen ([0050]; Figure 4A-4D—element 152) and a portion of each wire extendable radially externally to the respective wire lumen along the portion of the wire lumen that is radially exposed to the outer surface ([0068]; Figure 6B—element 180); and a sheath slidable about the flexible elongate tube.
Dalbec does not disclose a sheath slideable about the flexible elongate tube.
Teng teaches an expandable energy delivery structure ([0075]; Figure 5—element 6) a sheath that is slidable about the flexible elongate tube ([0070]; Figure 2 & 5—element 20).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Teng, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, the protective sheath facilitates insertion of the expandable structure into the target location and holds the expandable structure in an unexpanded configuration while navigating to the target location ([0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the further teachings of Teng, as such a modification would navigate the expandable structure to the target location, while ensuring that the expandable structure remains in an unexpanded condition. 
Regarding claim 3 , Dalbec in view of Teng disclose all of the limitations of claim 1, as described above.
Dalbec further discloses wherein at least one of the plurality of wires is electrically conductive and configured to be coupled to a power source ([0040] & [0060]; Figure 2A—element 12;Figure 6B—element 160; electrode splines).
Regarding claim 4 , Dalbec in view of Teng disclose all of the limitations of claim 1, as described above.
Dalbec further discloses wherein each of the plurality of wires is configured to articulate the distal end of the flexible elongate tube when the wire is translated proximally through the respective wire lumen ([0068]; Figure 6B—element 160, electrode legs extend out of or retract into shaft; therefore articulating the distal end).
Regarding claim 7, Dalbec in view of Teng disclose all of the limitations of claim 1, as described above.
Dalbec further discloses wherein each of the plurality of wire lumens ([0050], [0054], [0068]; Figure 3A—element 134; Figure 4A-4C—elements 152; Figure 6B—element 102; the alignment components and other internal parts are located within elongated tube (102)) are arranged circumferentially about the longitudinal axis ([0050], [0054], & [0055]; Figure 3A—elements 134; Figure 4C—element 156; with said longitudinal axis being defined by central lumen (132 & 156)). 
Regarding claim 9, Dalbec discloses a medical device, ([0040]; Figure 2A & 6B—element 102) having a proximal end ([0040]; Figure 2A—element 106) a distal end ([0040]; Figure 2A & 6B—element 108; distal tip of 108), a longitudinal axis extending along a length of the tube (Figure 2A & 6B—element 102; with the longitudinal axis defined by tube (102)), an outer surface(Figure 2A & 6B—element 102; outer extent of tube (102)) and a distal portion ([0068]; Figure 6B—element 160 & 180) proximal to the distal end ([0068]; Figure 6B—element 108; distal tip of element 108), the distal end configured to access an opening of a body lumen ([0043]); a plurality of wire lumens ([0050], [0054], [0068]; Figure 3A—element 134; Figure 4A-4C—elements 152; Figure 6B—element 102; the alignment components and other internal parts are located within elongated tube (102)) extending from the distal end of the tube toward the proximal end of the tube ([0050], [0054], & [0068]), the wire lumens radially offset from and substantially parallel with the longitudinal axis ([0050], [0054], & [0055]; Figure 3A—elements 134; Figure 4C—element 156; with said longitudinal axis being defined by central lumen (132 & 156)), wherein at least a portion of each of the plurality of wire lumens is in the form of an open channel that is radially open along the outer surface along the distal portion ([0068]; Figure 6B—element 180; the shaft can include openings (180) so wires can extend from openings); a central lumen extending from the distal end toward the proximal end of the tube ([0050] & [0055]; Figure 3A—element 132; Figure 4C—element 156); a plurality of wires ([0068]; Figure 6B—element 160), each wire extending along a respective wire lumen ([0050]; Figure 4A-4D—element 152), and a portion of each wire configured to extend radially externally to the respective wire lumen along the portion of the wire lumen that is radially open along the outer surface ([0068]; Figure 6B—element 180).
	Dalbec does not disclose a distal band disposed about the flexible elongate tube at the distal end.
	Teng teaches an expandable energy delivery structure ([0075]; Figure 5—element 6) and a distal tip ([0087]; Figure 5—element 17) a distal band disposed about the flexible elongate tube at the distal end ([0087]; Figure 5—element 17).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable energy delivery device, as disclosed by Dalbec, to include the teachings of Teng, as described above, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, the distal tip may comprise a rounded band that is radiopaque to facilitate atraumatic insertion of the expandable structure and track the location of the structure ([0087]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify the expandable energy delivery device, as disclosed by Dalbec, to include the teachings of Teng, as described above, as such a modification would allow for the user to track the location of the expandable structure. 
Claims 2, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbec in view of Teng, and Millett (US 20140188103 A1), hereinafter Millett.
Regarding claim 2, Dalbec in view of Teng disclose all of the limitations of claim 1, as described above.
Dalbec does not disclose a shoulder disposed on the distal end of the flexible elongate tube, the shoulder having an outer diameter that is at least as wide as an inner diameter of the sheath.
Millett teaches a shoulder disposed on the distal end of the flexible elongate tube ([0068]; Figure 9a & 9b—element 290 & 390) the shoulder ([0068]; Figure 9a & 9b—element 290 & 390) having an outer diameter that is at least as wide as an inner diameter of the sheath ([0068]; Figure 9a & 9b—element 395).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Millet, as both references and the claimed invention are directed toward catheter devices with expandable tips. As disclosed by Millet, the distal end includes a connection part that abuts the sheath, and thereby containing the catheter in an unexpanded position ([0068]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the teachings of Millett, as such a modification would provide the user with a distal tip configuration to contain the catheter in an unexpanded condition and facilitate insertion. 
Regarding claim 10, Dalbec in view of Teng disclose all of the limitations of claim 9, as described above. 
Dalbec does not disclose a sheath that is slidable about the flexible elongate tube, the sheath having a sheath band disposed about the sheath at a distal end of the sheath, and wherein the distal band is visually marked
Teng further teaches a sheath that is slidable about the flexible elongate tube ([0070]; Figure 2 & 5—element 20), the sheath having a sheath band disposed about the sheath at a distal end of the sheath (Figure 5—distal part of element 20).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Teng, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, the protective sheath facilitates insertion of the expandable structure into the target location and holds the expandable structure in an unexpanded configuration while navigating to the target location ([0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the further teachings of Teng, as such a modification would navigate the expandable structure to the target location, while ensuring that the expandable structure remains in an unexpanded condition. 
Millett teaches wherein the sheath band ([0059]; Figure 10a—element 270) is visually marked such to differentiate the sheath ([0058] & [0059]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec in view of Teng, to include the teachings of Millet, as both references and the claimed invention are directed toward catheter devices with expandable tips. As disclosed by Millet, the markers may aid the user in visualizing the path and positioning the catheter within the vasculature of a patient. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec in view of Teng, to include the teachings of Millett, as such a modification would aid the user in positioning the catheter. 
Regarding claim 11, Dalbec in view of Teng and Millett disclose all of the limitations of claim 10, as described above. 
Teng further teaches wherein the sheath band distally tapers from a larger diameter to a smaller diameter (Figure 5—element 20; distal end of sheath is larger than the proximal end).
Claims 5, 6, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbec in view of Teng and Basu et al. (US 20170071544 A1), hereinafter Basu.
	Regarding claim 5, Dalbec in view of Teng discloses all of the limitations of claim 1, as described above. 
	Dalbec does not disclose wherein each of the plurality of wires is individually transitionable between an undeployed configuration substantially within the respective wire lumen and a deployed configuration with a portion of the wire extending radially away from the respective wire lumen. 
	Basu teaches a basket catheter with a plurality of flexible wires ([0029]; Figure 1—element 18), wherein each of the plurality of wires ([0031]; Figure 1 & 2—element 18) is individually transitionable between an undeployed configuration substantially within the respective wire lumen, and a deployed configuration with a portion of the wire extended radially away from the respective wire lumen ([0031]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue.
Regarding claim 6, Dalbec discloses all of the limitations of claim 1, as described above. 
Dalbec does not disclose a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to individually translate the wires within the respective wire lumens.
Basu teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly ([0031] & [0041]; Figure 1—element 22) connected to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to individually translate the wires within the respective wire lumens ([0031]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue.
Regarding claims 12 & 13, Dalbec in view of Teng discloses all of the limitations of claim 9, as described above. 
Dalbec does not disclose a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to independently slide each of the plurality of wires within the respective wire lumens (Claim 12), nor a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to selectively slide each of the plurality of wires within the respective wire lumens (claim 13).
Basu teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly connected ([0031] & [0041]; Figure 1—element 22) to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to independently slide each of the plurality of wires within the respective wire lumens ([0031]) (claim 12); Basu also teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly ([0031] & [0041]; Figure 1—element 22) connected to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to selectively slide each of the plurality of wires within the respective wire lumens ([0031]) (claim 13).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Chilson et al. (US 4,699, 147), hereinafter Chilson.
Regarding claim 8, Dalbec in view of Teng discloses all of the limitations of claim 1, as described above. 
Dalbec does not disclose, wherein each of the plurality of wires is visually marked such that they are differentiated from at least one other wire of the plurality of wires.  
Chilson teaches wherein each of the plurality of wires is visually marked such that they are differentiated from at least one other wire of the plurality of wires ([Col. 6, lines 30-50]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Chilson, as both references and the claimed invention are directed toward catheters with deployable wire assemblies. As disclosed by Chilson, color markings can be provided on the wires to show where the distal end portions of the wire assembly are fully retracted and showing the extent  to which the proximal end portions are inserted into the catheters to obtain the desired length of extension of the distal end ([Col. 6, lines 41-50]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec, to include the teachings of Chilson, as such a modification would show the extent of wire insertion or retraction to obtain the desired length of extension of the distal end. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbec in view of Basu.
Dalbec discloses a method of accessing an opening of a body lumen, comprising: inserting a flexible elongate tube of a medical device having a distal end into a patient to the opening of the body lumen ([0016], [0040], & [0068]; Figure 1 & 6B—element 102; sheath 102 is adapted for insertion into the body); articulating the distal end of the elongate tube toward the opening of the body lumen via at least one of a plurality of conductive wires ([0015], [0019], & [0068]; Figure 6B—element 160) extending within respective wire lumens through the flexible elongate tube ([0050], [0054], [0068]; Figure 3A—element 134; Figure 4A-4C—elements 152; Figure 6B—element 102; the alignment components and other internal parts are located within elongated tube (102)), wherein at least a portion of each of the respective wire lumens is in the form of an open channel that is radially exposed along an outer surface of the elongate tube portion ([0068]; Figure 6B—element 180; the shaft can include openings (180) so wires can extend from openings), the plurality of wires connected at the distal end of the tube ([0043]; Figure 2B—element 122) and each having a distal portion extendable radially from the respective wire lumen external to an the outer surface of the elongate tube ([0068]; Figure 6B—element 160 & 180); and energizing at least one of the plurality of wires ([0015]).
Dalbec does not disclose extending a first wire of the plurality of wires radially outward to a first radial distance from the elongate tube into contact with the body lumen; and energizing at least one of the plurality of wires.
Basu teaches extending a first wire of the plurality of wires radially outward to a first radial distance from the elongate tube into contact with the body lumen ([0031], [0032], & [0039]; Figure 4—element 18a & 22a).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]), and the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue, and the ability to conform more closely to the anatomy of a patient’s heart.
Regarding claim 15, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above. 
Dalbec further discloses wherein articulating the distal end of the elongate tube further comprises sliding one or more of the plurality of wires proximally relative to the tube ([0066]; Figure 2A—element 114; slide mechanism).
Regarding claim 16, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above.
Dalbec further discloses cannulating the opening of the body lumen the distal end of the elongate tube ([0015]).
Dalbec does not disclose extending a second wire of the plurality of wires radially outward to a second radial distance from the elongate tube into contract with the body lumen. 
Basu teaches extending a second wire of the plurality of wires radially outward to a second radial distance from the elongate tube into contract with the body lumen ([0031], [0039], & [0040]; each wire is individually controllable and can be advanced or retracted so that the wires can bow out at a greater angle than the rest or a lesser angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Dalbec, the individually controlled wires allow for increased contact with tissue ([0011]), the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]), and one or more wires can be adjusted by adjusting the position of the wires so that the doctor can obtain the true anatomy of a region in the heart ([0040]). Therefore multiple wires can be extended at a greater degree or lesser degree than the other wires, in order to conform to the anatomy of a patient, inferring that a second wire can be extended radially outward, dependent on the patient’s anatomy. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue, and the ability to conform more closely to the anatomy of a patient’s heart.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbec in view of Basu and Teng.
	Regarding claim 17, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above. 
	Dalbec does not disclose retracting a sheath from about the flexible elongate tube after cannulating the opening of the body lumen.
Teng teaches retracting a sheath from about the flexible elongate tube after cannulating the opening of the body lumen ([0085]; the catheter can be moved through an intravascular path by a sheath to targeted site and position the distal end, once the distal end is positioned the wires can be expanded; [0070]; Figure 2—the carrier expands when sheath is retracted).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Teng, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, the protective sheath facilitates insertion of the expandable structure into the target location and holds the expandable structure in an unexpanded configuration while navigating to the target location ([0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the further teachings of Teng, as such a modification would navigate the expandable structure to the target location, while ensuring that the expandable structure remains in an unexpanded condition. 
Regarding claim 18, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above. 
	Dalbec does not disclose extending multiple wires of the plurality of wires radially outward to the first radial distance from the elongate tube into contact with the body lumen, energizing at least one of the plurality of wires, and extending multiple wires of the plurality of wires radially outward to a second radial distance from the elongate tube into contact with the body lumen.
	Teng teaches extending multiple wires of the plurality of wires radially outward to the first radial distance from the elongate tube into contact with the body lumen ([0085]; after wires are positioned in the vessel they can be expended; [[0070]; the wires expand when sheath is retracted; Figure 2—natural state), energizing at least one of the plurality of wires ([0085] & [0070]; the device is expanded/ deployed until the therapeutic member (7)  is in contact with the vessel walls, the therapeutic member delivers energy at the treatment site), and extending multiple wires of the plurality of wires radially outward to a second radial distance from the elongate tube into contact with the body lumen ([0085] & [0086]; Figure 2—expanded state).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Teng, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, once the device is fully expanded and in contact with the vessel wall the therapeutic members can deliver energy to the vessel ([0070] & [0085]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the further teachings of Teng, as such a modification would navigate the expandable structure to the target location, and allow for the device to deliver energy to the target location once in an expanded state. 
Regarding claim 19, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above. 
Dalbec does not disclose wherein the extending a first wire of the plurality of wires radially outward further comprises sequentially extending a second wire of the plurality of wires radially outward and selectively energizing at least one of the first and second wires.
Basu teaches extending a first wire of the plurality of wires radially outward further ([0031], [0032], & [0039]; Figure 4—element 18a & 22a) comprises sequentially extending a second wire of the plurality of wires radially outward ([0031], [0039], & [0040]; each wire is individually controllable and can be advanced or retracted so that the wires can bow out at a greater angle than the rest or a lesser angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]), the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]), and one or more wires can be adjusted by adjusting the position of the wires so that the doctor can obtain the true anatomy of a region in the heart ([0040]). Therefore multiple wires can be extended, i.e. a first and then a second, at a greater degree or lesser degree than the other wires, in order to conform to the anatomy of a patient, inferring that a second wire can be extended radially outward, dependent on the patient’s anatomy. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Dalbec, to include the teachings of Basu, as such a modification would allow for increased contact with tissue, and the ability to conform more closely to the anatomy of a patient’s heart.
	Teng teaches selectively energizing wires ([0080] & [0081]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Dalbec, to include the teachings of Teng, as both references and the claimed invention are directed toward expandable energy delivery devices. As disclosed by Teng, the energy can be selectively or independently delivered to the expandable members allowing for any desired combination ([0077]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Dalbec to include the further teachings of Teng, as such a modification would allow for the wires to be selectively activated allowing for a more precise and individualized procedure.
Regarding claim 20, Dalbec in view of Basu disclose all of the limitations of claim 14, as described above. 
Dalbec further discloses wherein the distal end of the tube is articulated using at least one of the plurality of wires that is a different wire than the at least one wire of the plurality of wires that is energized ([0064]; Figure 5B—element 124; alignment wire).
Conclusion
Accordingly claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794